Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (claims 8-20) in the reply filed on 7/1/2022 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden to examine both claim 1 and claim 8.  This is not found persuasive because claim 1 and claim 8 diverge in their claimed subject matter.  Claim 1 requires a radiation emitter for curing, and a lamp to convert the preceramic to a ceramic.  Claim 8 just requires curing (which can include non-radiation curing) and converting (without the use of a lamp).   Thus the claims diverge I their subject matter, and would cause a search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
The term “on the order of” in claim 9 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How is “on the order of” and different than “about”?  Additionally, traditionally “on the order of” usually indicates numerical magnitude.  So is the claim stating any two digit value?  Therefore claim 9 is seen as vague and indefinite since it is unclear the meaning of the term and how it affects the meaning of the claim.
Claims 10 and 18 recites lists, however the end of the lists is missing an Oxford comma making them vague and indefinite since it is unclear the number of options and if the last option is one or two components.  In claims 10 and 18 the issues are at line 4 (“polyborosiloxanes and metal-modified derivatives”) and line 9 (“platinum and palladium”).
Regarding claims 10 and 18, the phrase “metal-modified derivatives” causes the claims to be vague and indefinite.  It is unclear if the phrase “metal-modified derivatives” is for only the previously listed polymers or any preceramic polymer.
Regarding claims 10 and 18, the phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  This is seen as akin to “such as”, see MPEP § 2173.05(d).  The other issue is if the Applicant is trying to limit the metals to only those listed, or if they can include unlisted metals?
Claims 11 and 20 are seen as vague and indefinite due to a claimed repetition.  If one heats the pattern one also heats the preceramic.  Is the Applicant trying to state that the preceramic is heated prior to being printed into the pattern?
Claims 16 and 19 recite the limitation "an additional coating".  There is insufficient antecedent basis for this limitation in these claim.  For there to be an “additional coating” there must first be a coating.  Is the Applicant trying to claim there are two coatings or one coating on the finished ceramic?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt (U.S. PGPub 2019/0047173).  Regarding claim 8, Schmidt teaches:
Printing a pattern of uncured preceramic materials (paragraphs 0032 and 0039-0040, a mixture including a blend of preceramic materials is printed)
Curing the pattern (paragraph 0040, the pattern is cured and solidified)
Converting the preceramic to ceramic (paragraph 0041, the preceramic in the solidified pattern is converted to ceramic)


Regarding claim 10:
Schmidt teaches, in paragraph 0032, the preceramic material comprises a resin which can include polysilazanes, polycarbosilanes, polysilanes, polysiloxanes, polycarbosiloxanes, polyaluminosilazanes, polyaluminocarbosilanes, boropolycarbosiloxanes and the like, including metal-modified preceramic polymers.  Schmidt also teaches, in paragraph 0037, that additives such as metals, ceramics, glass, and carbon can be added to the mixture.
Regarding claim 11:
Schmidt teaches heating the preceramic and pattern in paragraph 0040.
Regarding claim 13:
Schmidt teaches exposing the pattern to radiation in paragraph 0040.
Regarding claim 15:
Schmidt teaches post-processing the ceramic in paragraph 0041.  In paragraph 0041 the preceramic has been converted into a ceramic, and then this is followed by structural alteration.  This structural alteration is post-processing the ceramic.

Claims 8-11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czerski et al (DE 102017007178; already of record, with EPO machine translation).  Regarding claim 8, Czerski teaches:
Printing a pattern of uncured preceramic materials (paragraphs Abstract and paragraphs 0004 and 0005, preceramic materials are printed)
Curing the pattern (paragraph 0005, the pattern and materials would be cured in the process of being pyrolyzed in paragraph 0006)
Converting the preceramic to ceramic (paragraph 0006 the preceramic is pyrolyzed into the ceramic)
Regarding claim 9:
Czerski teaches printing widths of 5-15 microns (paragraph 0006)
Regarding claim 10:
Czerski teaches using carbosilanes and silazanes (paragraph 0005)
Regarding claim 11:
Czerski teaches heating the preceramic and pattern in paragraph 0006.
Regarding claim 13:
Czerski teaches exposing the pattern to radiation in paragraph 0006.
Regarding claim 15:
Czerski teaches, in paragraph 0006, using microwave radiation to crystallize the converted amorphous ceramic, thus this is seen as post-processing the converted ceramic.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt or Czerski, in view of Lan (U.S. PGPub 2018/0229433).  Regarding claim 12, Schmidt or Czerski are silent to:
Wherein the printing comprises electrohydrodynamic (EHD) deposition
In the same field of endeavor Lan teaches on can use EHD for 3D printing (paragraph 0004)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use EHD printing, since it allows for higher resolution deposition compared to traditional 3D printing techniques (Lan paragraph 0004)

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt or Czerski, in view of Bajaj et al (U.S. PGPub 2016/0107295; herein Bajaj).  Regarding claim 12, Schmidt or Czerski are silent to:
Wherein the converting comprises intense pulsed light (IPL) processing
In the same field of endeavor Bajaj teaches that one can use lasers, arc lamps, pulsed xenon lamps (the claimed IPL), or LEDs as the radiation source in 3D printing (paragraph 0095)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the pulsed xenon lamp as taught by Bajaj, since Bajaj has shown that the known radiation sources in 3D printing are known equivalents for the same purpose (see MPEP 2144.06 II)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt or Czerski, in view of Materialise (https://i.materialise.com/blog/en/going-strong-how-3d-printing-in-ceramics-really-works/).  Regarding claim 16, Schmidt or Czerski are silent to:
Wherein the post-processing of the ceramic comprises applying an additional coating
In the same field of endeavor Materialise teaches that one can glaze a sintered 3D printed ceramic (page 2, second paragraph), thus the glaze is a post processing layer.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to apply the glaze as taught by Materialise, since it adds decoration and gloss to the final ceramic product.  It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance a skilled artisan would know how to decorate a final product to add value to said product.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Czerski, in view of Bajaj.  Regarding claim 17:
See remarks regarding claims 8 (Czerski), 9 (Czerski), and 14 (Bajaj).
Regarding claim 18:
See remarks regarding claim 10 (Czerski).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Czerski and Bajaj, and in further view of Lan.  Regarding claim 19:
See remarks regarding claim 12 (Lan)

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Czerski and Bajaj, and in further view of Materialise.  Regarding claim 20:
See remarks regarding claim 11 (Czerski) and claim 16 (Materialise).
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743